Citation Nr: 0201125	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  01-07 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation based upon a need 
for aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1945 to 
October 1945.  


This appeal is before the Board of Veterans' Appeals (Board) 
from a January 2001 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to special monthly 
compensation based upon a need for aid and attendance or 
housebound status.  


FINDINGS OF FACT

1.  The veteran's service-connected schizophrenic reaction is 
rated as 100 percent disabling; residuals of a fracture of 
L4-5, with complete separation of bone fragments, is rated as 
20 percent disabling; and residuals of a fracture of the left 
femur, with traumatic arthritis, is rated as 10 percent 
disabling.  

2.  The medical evidence shows no anatomical loss or loss of 
use of both feet, or of one hand and one foot.  

3.  The veteran is appropriately groomed in clean clothing, 
and he is able to eat meals and bathe without assistance.  

4.  The veteran uses only a cane to get around by himself at 
home.  

5.  The veteran regularly goes outside his house, accompanied 
by his son, and gets exercise walking in the neighborhood.  



CONCLUSION OF LAW

The criteria for establishing entitlement to special monthly 
compensation based upon a need for aid and attendance or 
housebound status have not been met.  38 U.S.C.A. 
§ 1114(l),(s) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.350, 
3.352 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History

A May 1949 rating decision granted service connection for 
schizophrenic reaction, type undetermined, in partial 
remission, as 100 percent disabling from July 1946, 
70 percent disabling from December 1946, and 30 percent 
disabling from May 1949.  A November 1953 rating decision 
increased the rating for schizophrenic reaction, type 
undetermined, to 100 percent disabling since November 1953.  

While hospitalized for treatment of his service-connected 
schizophrenic reaction in May 1956, the veteran jumped from 
the second floor of a hospital and incurred fractures of his 
left leg and spine.  A June 1958 rating decision reduced the 
rating for schizophrenic reaction, type undetermined, in 
partial remission, to 70 percent from August 1958.  In 
November 1958, the RO granted service connection for the two 
fracture disabilities as secondary to the service-connected 
schizophrenic reaction, and effective from August 1958, 
initial 10 percent ratings for a comminuted fracture of the 
upper third of the left femur and for fracture of the 
transverse process of the fourth and fifth lumbar vertebrae 
of the left side, with complete separation of the bone 
fragments.  

An August 1959 rating decision granted a total rating based 
upon individual unemployability (TDIU) since July 1959.  An 
August 1960 rating decision increased the rating for 
schizophrenic reaction to 100 percent since August 1960 and 
continued the 10 percent ratings for the two fracture 
disabilities; as a result, the combined schedular rating was 
100 percent since August 1960, and TDIU was terminated 
effective August 1960.  

A March 1961 rating decision denied entitlement to special 
monthly compensation based upon housebound status under the 
provisions of 38 U.S.C.A. § 314(s), which provided special 
monthly compensation if the veteran had a service-connected 
disability rated as total, and (1) additional service-
connected disability or disabilities independently ratable at 
60 per centum or more, or (2) by reason of such veteran's 
service-connected disability or disabilities, was permanently 
housebound.  

The veteran filed a claim for aid and attendance benefits in 
August 2000.  The January 2001 rating decision denied 
entitlement to special monthly compensation based upon a need 
for aid and attendance or housebound status; increased the 
rating for residuals of a fracture of L4-5, with complete 
separation of bone fragments, to 20 percent since August 
2000; continued the 100 percent rating for schizophrenic 
reaction; and continued the 10 percent rating for residuals 
of a fracture of the left femur, with traumatic arthritis 
associated with schizophrenic reaction.  The veteran 
perfected a timely appeal of the issue of entitlement to 
special monthly compensation.  


Analysis

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claim.  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  38 U.S.C.A. § 5103A (West 
1991 & Supp. 2001).  In this case, the RO obtained medical 
records from the identified health care providers.  The 
veteran received several VA examinations, including a special 
one for aid and attendance and housebound status, filed lay 
statements with the RO, and declined the opportunity for a 
hearing.  The January 2001 rating decision and the June 2001 
statement of the case informed the veteran of the evidence 
needed to substantiate his claim.  The duty to assist is not 
a one-way street.  If the veteran wishes help, he cannot 
passively wait for it.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  Since the veteran was informed of the evidence 
needed to substantiate his claim and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the VA has fulfilled its 
duty to assist the veteran.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

The veteran contends that aid and attendance benefits are 
warranted because he believes that he can no longer attend to 
his own personal care and needs without assistance.  In a 
July 2001 statement, the veteran's son alleged that his 
father could no longer feed himself, dress himself, walk, 
stand, or use the toilet by himself.  The veteran's son 
referred to his father as "the living dead."  If the 
veteran, as the result of service-connected disability, has 
suffered the anatomical loss or loss of use of both feet, or 
of one hand and one foot, or is blind in both eyes, with 
5/200 visual acuity or less, or is permanently bedridden or 
so helpless as to be in need of regular aid and attendance, 
special monthly compensation based upon the need for aid and 
attendance shall be provided.  See 38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.350(b).  

The evidence with respect to the veteran's extremities 
reflects that the veteran is not so nearly helpless as to 
require the regular aid and attendance of another person. 
Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance, propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis; for example: (a) Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3\1/2\ inches or more, will constitute loss of use of the 
hand or foot involved.  (b) Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent 
footdrop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  See 
38 C.F.R. §§ 3.350(a)(2),(b)(1).  

In this case, VA examinations of the veteran's bones and 
joints in September 2000 showed no anatomical loss or loss of 
use of both feet, or of one hand and one foot, and examiners 
found that no crutches, braces, or prosthetic devices were 
needed.  Although the veteran reported some pain on motion of 
his knees and ankles and difficulty standing and walking 
during flare-ups of pain that occurred one to two times 
weekly, he took no actual pain medications, and he 
successfully continued to use his extremities to perform the 
acts of grasping, manipulation, balance, and propulsion 
required to eat, bathe, and walk.  

Although not clearly stated in the record, the veteran has 
indicated that he may have a corrected visual acuity of 5/200 
or less in both eyes, which might qualify for entitlement 
under 38 U.S.C. § 1114(l).  His son states that the veteran 
is blind. Concentric contraction of the field of vision 
beyond 5 degrees in both eyes is the equivalent of 5/200 
visual acuity; however, evaluation of 5/200 based on acuity 
in excess of that degree but less than 10/200 does not 
qualify for special monthly compensation.  38 C.F.R. 
§§ 3.350(b)(2), 4.83 (2001).  Nonetheless, at the September 
2000 VA examination, the veteran's left eye was sluggishly 
reactive to light, and his right eye had lens opacity, 
through which he could not see light.  Unfortunately, such 
visual disability is a non-service connected disability, 
which cannot form the basis for special monthly compensation 
under 38 U.S.C.A. § 1114(l).  As indicated in an October 1965 
VA field investigation, the veteran had sufficient visual 
acuity twenty years after service to read newspapers and 
magazines.  

Nor does the veteran's ability to care for himself support 
entitlement to aid and attendance benefits.  The criteria for 
determining that a veteran is so helpless as to be in need of 
regular aid and attendance or permanently bedridden are 
contained in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.350(b)(3)-
(4).  The following will be accorded consideration in 
determining the need for regular aid and attendance: 
inability of claimant to dress or undress himself, or to keep 
himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
"Bedridden" will also be a proper basis for the 
determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).  

Although the veteran's son contends otherwise, the veteran 
has demonstrated that he is able to dress and undress himself 
and keep himself clean and presentable.  He appeared 
appropriately groomed in clean clothing at a series of VA 
examinations in September 2000, and he reported that he is 
able to take a bath by himself after someone accompanies him 
to the bathroom.  He does not require frequent adjustment of 
any prosthetic or appliances because he uses only a cane for 
ambulation.  He is able to feed himself with his upper 
extremities.  As long as food is prepared and placed in front 
of him, he is able to perform the necessary movements to eat 
without assistance.  Nor does he require assistance on a 
regular basis as protection from hazards or dangers incident 
to his daily environment.  Although his nonservice-connected 
vision and hearing problems cause communication difficulties 
and encourage him to stay at home most of the time, the 
veteran is certainly not bedridden.  He uses a cane to get 
around by himself inside the house, needing help only to use 
the toilet, and as recently as October 2000, he was seen 
getting exercise while walking outside in the neighborhood 
with his son.  His neighbors recognize him and know him to be 
a good, kind-hearted neighbor.  The veteran's overall 
abilities to care for himself are consistent with his 
September 2000 global assessment function score of 80-90.  
Therefore, a preponderance of the evidence shows that the 
veteran is not helpless enough to require aid and attendance 
benefits, and the evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.102 (2001).  

Although the issue of housebound status was not raised in the 
veteran's August 2000 claim, the RO's January 2001 rating 
decision denied entitlement to aid and attendance benefits 
based upon housebound status.  If the veteran has a service-
connected disability rated as total; and (1) has additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more, or, (2) by reason of such 
veteran's service-connected disability or disabilities, is 
permanently housebound, then monthly compensation shall be 
provided.  The requirement of "permanently housebound" will 
be considered to have been met when the veteran is 
substantially confined to his house (ward or clinical areas, 
if institutionalized) or immediate premises due to service-
connected disabilities which are reasonably certain to remain 
throughout his lifetime.  See 38 U.S.C.A. § 1114(s); 
38 C.F.R. § 3.350(i).  

The veteran cannot establish entitlement to special monthly 
compensation under 38 U.S.C.A. § 1114(s).  Although the 
veteran's service-connected schizophrenic reaction is 100 
percent disabling, his remaining two service-connected 
fracture disabilities are not currently rated at 60 percent 
or more.  See 38 C.F.R. § 4.25 (2001).  Nor is the veteran 
confined to his house or immediate premises due to his 
service-connected schizophrenia and residuals of fractures.  
As recently as October 2000, he was seen getting exercise 
while walking outside in the neighborhood with his son.  He 
is seen often enough that his neighbors think of him as a 
good, kind-hearted neighbor.  A preponderance of the evidence 
shows that the veteran is not housebound, and the evidence is 
not so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to special monthly compensation based upon a need 
for aid and attendance or housebound status is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

